150 S.E.2d 391 (1966)
268 N.C. 254
Dolly T. MAUNEY
v.
David Jennings MAUNEY.
No. 203.
Supreme Court of North Carolina.
October 12, 1966.
*393 Robert H. Forbes, Gastionia, for plaintiff, appellee.
Frank P. Cooke, Yastionia, and Childers & Fowler, Mt. Holly, for defendant, appellant.
BRANCH, Justice.
Civil contempt and criminal contempt are distinguishable. "It is essential to the due administration of justice in this field of the law that the fundamental distinction between a proceeding for contempt under G.S. § 5-1 and a proceeding as for contempt under G.S. § 5-8 be recognized and enforced. The importance of the distinction lies in differences in the procedure, the punishment, and the right of review established by law for the two proceedings." Luther v. Luther, 234 N.C. 429, 67 S.E.2d 345.
The case of Dyer v. Dyer, 213 N.C. 634, 197 S.E. 157, held: "Criminal contempt is a form applied where the judgment is in punishment of an act already accomplished, tending to interfere with the administration of justice. * * * Civil contempt is a term applied where the proceeding is had `to preserve and enforce the rights of private parties to suits and to compel obedience to orders and decrees made for the benefit of such parties.' * * * Resort to this proceeding is common to enforce orders in the equity jurisdiction of the court, orders for the payment of alimony, and in like matters. In North Carolina, such proceeding is authorized by statute, C.S. 985 [now G.S. § 5-8]."
In reaching decision in this case we need only consider the question, Did the trial court make the necessary findings of fact to support the judgment of imprisonment entered?
"A contempt proceeding is sui generis. It is criminal in its nature, and [in] that the party is charged with doing something forbidden, and, if found guilty, is punished. Yet it may be resorted to in civil or criminal action. * * * In contempt proceedings, the fact upon which the contempt is based must be found and filed, especially the facts concerning the purpose and object of the contemnor, and the judgment must be founded on these findings." In re Hege, 205 N.C. 625, 172 S.E. 345.
A failure to obey an order of a court cannot be punished by contempt proceedings unless the disobedience is wilful, which imports knowledge and a stubborn resistance. "Manifestly, one does not act willfully in failing to comply with a judgment if it has not been within his power to do so since the judgment was rendered." Lamm v. Lamm, 229 N.C. 248, 49 S.E.2d 403.
Hence, this Court has required the trial courts to find as a fact that the defendant possessed the means to comply with orders of the court during the period when he was in default.
Parker, J. (now C. J.), speaking for the Court in the case of Yow v. Yow, 243 N.C. 79, 89 S.E.2d 867, said: "The lower court has not found as a fact that the defendant possessed the means to comply with the orders for payment of subsistence pendente lite at any time during the period when he was in default in such payments. Therefore, the finding, that the defendant's failure to make the payments of subsistence was deliberate and wilful, is not supported by the record, and the decree committing him to imprisonment for contempt must be set aside." (Citing cases.)
*394 In Green v. Green, 130 N.C. 578, 41 S.E. 784, it was held that in proceedings for contempt the facts found by the judge are not reviewable by this Court except for the purpose of passing upon their sufficiency to warrant the judgment. Where the trial judge finds that the party was a healthy and able-bodied man for his age, and further found that he could pay at least a portion of the alimony, it was error to imprison him until he should pay the whole amount.
In the case of Vaughan v. Vaughan, 213 N.C. 189, 195 S.E. 351, this Court further stressed the necessity of finding as a fact that the plaintiff possessed the means to comply with the orders for payment. Here plaintiff had been ordered to make certain monthly payments for the support of his wife and child. Upon the hearing of an order directing plaintiff to show cause why he should not be held in contempt for failure to comply with the prior order, the trial judge found only that plaintiff was "in contempt of Court because of his willful failure and neglect to comply * * *." This Court found error and remanded, holding that "the court below should take an inventory of the property of the plaintiff; find what are his assets and liabilities and his ability to pay and workan inventory of his financial condition." The Court has reaffirmed this position as recently as Gorrell v. Gorrell, 264 N.C. 403, 141 S.E.2d 794.
The finding of facts by the trial court in the instant case is not sufficient basis for the conclusion that defendant's conduct was wilful and deliberate, nor for the founding of the judgment entered.
The court entered judgment as for civil contempt, and the court must find not only failure to comply but that the defendant presently possesses the means to comply. The judgment committing the defendant to imprisonment for contempt is not supported by the record and must be set aside.
This case is remanded for further hearing and findings of fact.
Error and remanded.